Exhibit 10.1




AMENDMENT NO. 1
TO AMENDED AND RESTATED DEALER MANAGER AGREEMENT


This AMENDMENT NO. 1 TO AMENDED AND RESTATED DEALER MANAGER AGREEMENT (this
“Amendment”) is made and entered into as of this 5th day of October, 2016, by
and between Cole Credit Property Trust V, Inc., a Maryland corporation (the
“Company”), and Cole Capital Corporation (the “Dealer Manager”).


RECITALS


WHEREAS, the Company previously filed a Registration Statement on Form S-11
(File No. 333-189891) to register for offer and sale up to an aggregate of
$2,975,000,000 in shares of its Class A common stock and Class T common stock
(collectively, the “Shares”), consisting of up to $2,500,000,000 in Shares
pursuant to the primary offering and up to $475,000,000 in Shares pursuant to
the Company’s distribution reinvestment plan (the “Offering”), which Offering
was declared effective by the United States Securities and Exchange Commission
on March 17, 2014;


WHEREAS, in connection with the Offering, the Company and the Dealer Manager
have entered into the Amended and Restated Dealer Manager Agreement dated April
29, 2016 (the “Dealer Manager Agreement”) and the Dealer Manager has entered
into Selected Dealer Agreements, dated various dates, with participating
dealers; and


WHEREAS, the Company has determined to modify certain terms of the distribution
and stockholder servicing fee paid with respect to shares of Class T common
stock.


NOW, THEREFORE, the Company and the Dealer Manager hereby modify and amend the
Dealer Manager Agreement and agree as follows:


1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Dealer Manager Agreement.


2.    Section 3.3 of the Dealer Manager Agreement is hereby removed and replaced
with the following:


“3.3    Except as provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager selling commissions in the
amount of 7.0% of the gross proceeds of the Class A Shares sold and 3.0% of the
gross proceeds of the Class T Shares sold, plus a dealer manager fee in the
amount of 2.0% of the gross proceeds of the Shares sold to the public; provided,
however, that there shall be no selling commissions and no dealer manager fees
paid for sales of Shares under the Company’s distribution reinvestment plan. In
addition, the Company agrees that it will pay to the Dealer Manager a monthly
distribution and stockholder servicing fee that will be calculated on a daily
basis in an amount equal to 1/365th of 1.0% of the Company’s per share NAV of
Class T Shares sold, excluding Class T Shares sold pursuant to the distribution
reinvestment plan. The Company will cease paying the distribution and
stockholder servicing fee with respect to Class T Shares sold in the Offering at
the earliest of (i) the end of the month in which the transfer agent, on behalf
of the Company, determines that total distribution and stockholder servicing
fees paid by a stockholder within his or her individual account would be equal
to 4.0% of the stockholder’s total gross investment amount at the time of the
purchase of the primary Class T shares held in such account; (ii) the date on
which the aggregate underwriting compensation from all sources equals 10.0% of
the gross proceeds from the sale of Shares, excluding Shares sold pursuant to
the distribution reinvestment plan; (iii) the fourth anniversary of the last day
of the month in which the Offering (excluding the offering of shares pursuant to
the Company’s distribution reinvestment plan offering) terminates; (iv) the date
such Class T share is no longer outstanding; and (v) the date the Company
effects a liquidity event. The distribution and stockholder servicing fee
relates to the share or shares sold. Payments to the Dealer Manager shall be
made by the end of the week following the week in which Shares are sold by wire
transfer of immediately available funds to an account designated by the Dealer
Manager. Notwithstanding the foregoing, the Dealer Manager will reallow all of
the selling commissions to Dealers. The Dealer Manager also may reallow all or a
portion of the dealer manager fee and the distribution and stockholder servicing
fee to Dealers; provided, however, that with respect to any individual
investment, the Dealer Manager will not re-allow the related distribution and
stockholder servicing fee to a Dealer if such Dealer ceases to hold the account
related to such investment. In addition, the Dealer Manager will not reallow the
distribution and stockholder servicing fee to any Dealer if such Dealer has not
executed a Selected Dealer Agreement with the Dealer Manager or if the Dealer’s
previously executed Selected Dealer Agreement with the Dealer Manager is
terminated. In any instance in which the Dealer Manager does not re-allow the
distribution and stockholder servicing fee to a Dealer, the Dealer Manager will
return such fee to the Company. If, for any reason, a sale is cancelled or
rescinded, the Dealer Manager shall return to the Company the


1

--------------------------------------------------------------------------------




selling commission, the dealer manager fee and the distribution and stockholder
servicing fee paid to it with respect to such sale. The Company will not be
liable or responsible to any Dealer for direct payment of commissions to such
Dealer, it being the sole and exclusive responsibility of the Dealer Manager to
make payment of commissions to Dealers. Notwithstanding the above, at its
discretion, the Company may act as agent of the Dealer Manager by making direct
payment of commissions to such Dealers without incurring any liability
therefore.”


3.    Section IV of the Selected Dealer Agreement, attached as Exhibit A to the
Dealer Manager Agreement, is hereby removed and replaced with the following:


“IV. Dealers’ Commissions


Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, the Dealer’s selling commission
applicable to the total public offering price of Shares sold by the Dealer which
it is authorized to sell hereunder is 7.0% of the gross proceeds of the Class A
Shares sold by it and accepted and confirmed by the Company and 3.0% of the
gross proceeds of the Class T Shares sold by it and accepted and confirmed by
the Company, which commission will be paid by the Dealer Manager; provided,
however, that no selling commissions shall be paid with respect to sales of
Shares issued and sold pursuant to the Company’s distribution reinvestment plan.
In addition, the Dealer shall provide ongoing services to holders of Class T
Shares in accordance with the Dealer’s internal policies and procedures, which
ongoing services may include, but are not limited to, (a) offering to meet with
the holder of the Class T Share no less than annually to provide overall
guidance on the stockholder’s investment in the Company, including discussing
the mechanics of the Company’s distribution reinvestment plan, the Company’s
share redemption program or a tender offer, or to answer questions about their
customer account statement or valuations, and (b) discussing with the holder of
the Class T Share, upon such stockholder’s request, any questions related to the
stockholder’s investment in the Company. As compensation for such ongoing
services to holders of Class T Shares, the Dealer will be paid a monthly
distribution and stockholder servicing fee that will be calculated on a daily
basis in an amount equal to 1/365th of 1.0% of the amount of the Company’s per
share NAV of Class T Shares sold, excluding Class T Shares sold pursuant to the
distribution reinvestment plan. The Dealer shall not receive any distribution
and stockholder servicing fee with respect to Class A Shares, although the
Dealer may, in its sole discretion, provide ongoing services to holders of Class
A Shares similar to those services provided to holders of Class T Shares. The
Dealer will no longer be entitled to the distribution and stockholder servicing
fee with respect to Class T Shares sold in the Offering at the earliest of (i)
the end of the month in which the transfer agent, on behalf of the Company,
determines that total distribution and stockholder servicing fees paid by a
stockholder within his or her individual account would be equal to 4.0% of the
stockholder’s total gross investment amount at the time of the purchase of the
primary Class T Shares held in such account; (ii) the date on which the
aggregate underwriting compensation from all sources equals 10.0% of the gross
proceeds from the sale of Shares, excluding Shares sold pursuant to the
distribution reinvestment plan; (iii) the fourth anniversary of the last day of
the month in which the Offering (excluding the offering of shares pursuant to
the Company’s distribution reinvestment plan offering) terminates; (iv) the date
such Class T Share is no longer outstanding; and (v) the date the Company
effects a liquidity event. The distribution and stockholder servicing fee
relates to the share or shares sold. The Dealer will not receive a distribution
and stockholder servicing fee if such Dealer has not executed a Selected Dealer
Agreement with the Dealer Manager or if such Dealer’s previously executed
Selected Dealer Agreement with the Dealer Manager is terminated pursuant to the
provisions of Article XI of this Selected Dealer Agreement; and provided
further, that with respect to any individual investment, the Dealer will not
receive a distribution and stockholder servicing fee if such Dealer ceases to
hold the account related to such investment. For these purposes, a “sale of
Shares” shall occur if, and only if, a transaction has closed with a securities
purchaser pursuant to all applicable offering and subscription documents, and
the Company has thereafter distributed the commission to the Dealer Manager in
connection with such transaction. The Dealer hereby waives any and all rights to
receive payment of commissions due until such time as the Dealer Manager is in
receipt of the commission from the Company. In addition, as set forth in the
Prospectus, the Dealer Manager may, in its sole discretion, reallow out of its
dealer manager fee a marketing fee and its due diligence expense reimbursement
portion of the dealer manager fee, based on such factors as the number of Shares
sold by such participating Dealer, the assistance of such Dealer in marketing
the offering of Shares, and bona fide conference fees incurred.


The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that the Company is not liable or responsible
for the direct payment of such commission to the Dealer, and that Dealer’s
interest in the offering is limited to such commission from the Dealer Manager
and to the Dealer’s indemnity rights referred to in Section 4 of the Dealer
Manager Agreement.




2

--------------------------------------------------------------------------------




The Dealer acknowledges that the Company may reimburse its advisor for
underwriting expenses not covered by the selling commissions, dealer manager fee
and distribution and stockholder servicing fee set forth in Section 3.3 of the
Dealer Manager Agreement, but only to the extent that the total of such
reimbursements for underwriting expenses and the selling commissions, dealer
manager fee and distribution and stockholder servicing fee set forth in Section
3.3 of the Dealer Manager Agreement is no more than 10.0% of the gross offering
proceeds of the Shares sold in the Offering, excluding proceeds from the
distribution reinvestment plan. In no event will total underwriting compensation
exceed 10.0% of the gross proceeds of the Shares sold in the Offering, excluding
proceeds from the distribution reinvestment plan.


The Dealer acknowledges that the Dealer Manager intends to pay transaction-based
compensation to the Dealer Manager’s wholesalers in connection with sales of
Shares, and that such transaction-based compensation may, and likely will, be
different from the amount of transaction-based compensation the Dealer Manager
will pay its wholesalers in connection with sales of securities offered by other
real estate investment programs sponsored by Cole Capital. Such compensation may
provide a disproportionate incentive for the Dealer Manager’s wholesalers to
recommend that the Dealer distribute the Shares in addition to or in lieu of
securities offered by other real estate investment programs sponsored by Cole
Capital, or to recommend that the Dealer distribute securities offered by other
real estate investment programs sponsored by Cole Capital in addition to or in
lieu of the Shares.”
 
4.    Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.


5.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Arizona.


6.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute a
single instrument.


    




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.


    
COMPANY:
 
 
 
 
COLE CREDIT PROPERTY TRUST V, INC.
 
 
 
 
By:
/s/ Nathan D. DeBacker
 
Name:
Nathan D. DeBacker
 
Title:
Chief Financial Officer and Treasurer
 



DEALER MANAGER:
 
 
 
 
COLE CAPITAL CORPORATION
 
 
 
 
By:
/s/ William C. Miller
 
Name:
William C. Miller
 
Title:
President
 





4